DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Application filed on 09/23/2021
Application claims a DP date of Sep 25, 2020
Claims 1, 10 and 20 are independent
Claims 1-20 are pending

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 6, 10, 12-13, 15 and 20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Applicant disclosed prior art Sharma et al. (U.S. Patent Publication Number 2019/0020822 A1).

Regarding Claims 1, 10 and 20, Sharma discloses a camera (Sharma discloses various embodiments of a camera voice coil motor actuator; Fig 9 – camera 902), comprising: 
a lens group comprising one or more lens elements that define an optical axis (Fig 9 – lens 904 may include one or more lens elements that define an optical axis 910); 
an image sensor package (Fig 9 – image sensor 906), comprising: 
an image sensor to capture image data based on light that passes through the lens group (¶0086; the image sensor 906 may be configured to capture light passing through the lens 904 and convert the captured light into image signals); and 
a substrate to which the image sensor is attached (¶0014; Fi 10A-10C shows the substrate to which an image sensor is attached and that moves the image sensor in a controlled manner); 
a coil carrier fixedly coupled with the image sensor package, such that the image sensor package is movable together with the coil carrier (Sharma discloses this throughout his disclosure, but especially in ¶0088 where he discloses that the image sensor 906 may be configured to shift together with the coil carrier 918; He also discloses that the AF coil 916, the one or more of OIS coils 914 and image sensor 906 may be held in a fixed relationship referred as coil-sensor arrangement); and 
a voice coil motor (VCM) actuator to move the image sensor in at least one direction parallel to the optical axis (Sharma, in ¶0032 discloses in Figs 1A-1D example of magnet and coil arrangement 100 of a voice coil motor (VCM0 actuator or shifting an image sensor along multiple axes; In ¶0088 Sharma discloses that the image sensor 906 may be configured to shift together with the coil carrier 918; And in ¶0087 Sharma discloses that the coil carrier 918 may move along the optical axis 910 to provide AF.  He also discloses that the coil carrier 918 may move in a direction orthogonal to the optical axis 910 to provide OIS ), the VCM actuator comprising: 
one or more magnets attached to a stationary structure of the camera (In ¶0089 Sharma discloses that the magnets 912 may be attached to a magnet holder 922.  The magnet holder 922 may be a stationary component within the camera 902); and 
one or more coils fixedly coupled with the coil carrier (Fig 12A illustrates coil structure and coil carrier assembly; In ¶0107 - ¶0108 Sharma further describes the coil assembly and coil carrier that may hold the coil structure 1204 ) and positioned proximate the one or more magnets such that the one or more coils are capable of electromagnetically interacting with the one or more magnets to produce Lorentz forces that move the image sensor (In ¶0087 Sharma discloses that the magnets 912 and the coils 914, 916 may magnetically interact to produce Lorentz forces that cause the coil carrier 918 to shift along multiple axes.).

Regarding Claims 3 and 12, Sharma discloses further comprising: a suspension arrangement to suspend the coil carrier (Sharma discloses this in Figs 9A and 9B and in ¶0091 where he discloses that the flexure arrangement 900 may be configured to suspend the coil-sensor arrangement) from at least one of: 
the one or more magnets; or 
a base structure of the camera (Sharma in Fig 12C and 12D and in ¶0108 discloses a “base portion” 1206 that has been interpreted as the base structure; in ¶0090 Sharma discloses a base portion that may form a ring round the coil carrier; ), wherein the base structure is positioned below the one or more magnets (In ¶0088 Sharma further discloses that the coil-sensor arrangement refers to the relationship of one or more AF coils 916, the one or more OIS coils 914 and image sensor 906; he also discloses that the arrangement may comprise one or more holding structures for holding the coils and the image sensor.  He also discloses that the image sensor may be attached to a substrate 920 that may be attached to the coil carrier 918; Further in ¶0197, Sharma discloses that the bottom AF coil is located below the magnets.); 
wherein the suspension arrangement is configured to allow motion of the coil carrier enabled by the VCM actuator (Sharma in ¶0004 discloses that the VCM actuator shifts an image sensor along multiple axes and a flexure arrangement may suspend a coil carrier assembly holding the OIS and the AF coil and a substrate holding the image sensor.  Current may be driven in a controlled manner through the coils to move the coil carrier to shift the image sensor for OIS and/or AF.).

Regarding Claims 4 and 13, Sharma discloses wherein the suspension arrangement (Sharma discloses this in Figs 9A and 9B and in ¶0091 where he discloses that the flexure arrangement 900 may be configured to suspend the coil-sensor arrangement) comprises at least one of: 
an upper leaf spring that is attached to the coil carrier and to the one or more magnets (Sharma discloses in ¶0093 that the top flexure 926 may include leaf portion 936 and this may be suspended in the camera and further in ¶0095 he discloses that the leaf portion 936 may be connected to the coil carrier 918); or 
a lower leaf spring that is attached to the coil carrier and to the base structure (Sharma also discloses a lower leaf portion 906). 

Regarding Claims 6 and 15, Sharma discloses wherein the VCM actuator is controllable to provide autofocus (AF) of an image on the image sensor (In ¶0032 Sharma discloses about arrangement 100 of a VCM actuator for shifting an image sensor along multiple axes and further in ¶0087 he discloses that the coil carrier may be shifted along the optical axis 910 to provide AF.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant disclosed prior art Sharma et al. (U.S. Patent Publication Number 2019/0020822 A1) in view of Hubert et al. (U. S. Patent Publication Number 2019/0141248 A1).

Regarding Claim 2, Sharma discloses wherein the image sensor is entirely encapsulated within a chamber defined by the substrate, the coil carrier, and the optical element  (Sharma discloses this in ¶0035 where he clearly discloses that the magnet and the coil arrangement maybe positioned within a camera such that the coil circumscribes a portion of the light path imaged by the image sensor without impinging the field of view of the camera) but fails to clearly disclose an optical element attached to the coil carrier and positioned along the optical axis, wherein the optical element allows at least a portion of the light that passes through the lens group to reach the image sensor.
Instead in a similar endeavor, Hubert discloses an optical element attached to the coil carrier and positioned along the optical axis (In ¶0028 Hubert teaches about autofocus voice coil motor that includes a lens carrier mounting attachment moveably mounted to the actuator base, a plurality of shared magnets mounted to the base.  He also further teaches that in some embodiments, the OIS voice coil motor includes an image sensor moveably mounted to the actuator base for moving the image sensor in a plurality of directions.  This is further taught in ¶0052 - ¶0055), 
wherein the optical element allows at least a portion of the light that passes through the lens group to reach the image sensor (In Fig 1 and 1, Hubert teaches a camera 100 that has an optics assembly 102 that has one or more lenses 104.  He also teaches about an image sensor 108 that focuses light from the lens 104 on the image sensor 108).
Sharma and Hubert are combinable because both are related to imaging devices with autofocus and optical image stabilization components. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the optical elements to the coil carrier as taught by Hubert in the imaging module disclosed by Sharma. 
The suggestion/motivation for doing so would have been to produce high quality images.
Therefore, it would have been obvious to combine Sharma and Hubert to obtain the invention as specified in claim 2.

Allowable Subject Matter
Claim 5, 7-9, 11, 14, 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reference Cited
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure.
Smyth et al. (U. S. Patent Publication Number 2019/0235202 A1) discloses various embodiments include a camera with folded optics and lens shifting capabilities. In some examples, a folded optics arrangement of the camera may include one or more lens elements and light path folding elements (e.g., prisms). Some embodiments include voice coil motor (VCM) actuator arrangements, carrier arrangements, and/or suspension arrangements to provide autofocus (AF) and/or optical image stabilization (OIS) movement. Furthermore, some embodiments include position sensor arrangements for position sensing with respect to AF and/or OIS movement.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        October 21, 2022